           Case 3:19-cv-05697-SI Document 102 Filed 08/18/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT

 2                                NORTHERN DISTRICT OF CALIFORNIA

 3
      VARIAN MEDICAL SYSTEMS, INC.,
 4                                                  Case No. 19-cv-05697-SI (SI)
                    Plaintiffs,
 5
              v.                                    PRETRIAL PREPARATION ORDER
 6                                                  (CIVIL)
      VIEWRAY, INC., et al.,
 7
                    Defendants.
 8

 9
     It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
10

11   FURTHER CASE MANAGEMENT: November 20, 2020 at 3:00 PM.
     Counsel must file a joint case management statement seven days in advance of the
12   conference.

13   DEADLINE FOR AMENDMENT OF THE PLEADINGS: August 20, 2020
14
     ADR DEADLINE: January 8, 2021
15
     DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
16
     NON-EXPERT DISCOVERY CUTOFF: December 11, 2020
17
     DESIGNATION OF EXPERTS: February 22, 2021; REBUTTAL: March 26, 2021;
18
          Parties SHALL conform to Rule 26(a)(2).
19
     EXPERT DISCOVERY CUTOFF: April 16, 2021
20
     DISPOSITIVE MOTIONS SHALL be filed by: May 7, 2021;
21        Opp. Due: May 28, 2021; Reply Due: June 11, 2021;
          and set for hearing no later than June 25, 2021 at 10:00 AM.
22

23   PRETRIAL CONFERENCE DATE: August 3, 2021 at 3:30 PM.

24   JURY TRIAL DATE: August 16, 2021 at 8:30 AM.
          Courtroom 1, 17th floor.
25

26   TRIAL LENGTH is estimated to be 5 days.

27

28
               Case 3:19-cv-05697-SI Document 102 Filed 08/18/20 Page 2 of 2




     SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
 1

 2
     The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
 3   of the case, including settlement. Parties SHALL conform to the attached instructions.
     Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
 4   action.
 5          IT IS SO ORDERED.
 6

 7   Dated: August 18, 2020
 8                                                    ____________________________________
                                                      SUSAN ILLSTON
 9                                                    United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
